Per Curiam.

The judgment of the court of appeals is reversed on the authority of Woods v. Telb (2000), 89 Ohio St.3d 504, 733 N.E.2d 1103, and the *82cause is remanded for judgment consistent with Woods. See, also, State ex rel. Mosley v. Nichols (2001), 90 Ohio St.3d 517, 739 N.E.2d 800; Price v. Henry (2000), 89 Ohio St.3d 521, 733 N.E.2d 1116; State v. Jones (2000), 89 Ohio St.3d 519, 733 N.E.2d 1115.
Betty D. Montgomery, Attorney General, and Stephanie L. Watson, Assistant Attorney General, for appellant.

Judgment reversed and cause remanded.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.